DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/15/2021 has been entered.
Status of Claims
Claims 31-35, 37, 40, 42 are pending.  Claims 31-35, 37, 40, 42 are currently under consideration for patentability under 37 CFR 1.104.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 31, 35, 42 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Tsuyuki et al. US6,069,651.
For claim 31, Tsuyuki discloses 
an objective lens system (fig 13A; second embodiment 12:43); comprising: 
a plurality of lenses (glass covers 62 and lenses of the imaging optical system 6; fig 13A); 
a lens holder (TV camera head 87; fig 13A) having a first passage extending therethrough, the first passage being defined by a radially-inward facing surface of 
an image sensor (CCD 16) received in the first passage and directly coupled to the radially inward facing surface of the lens holder (fig 13A shows the direct contact between CCD 16 and camera head 87); and 
a lens barrel (photographic adapter 86; fig 13A) received in the first passage, wherein the lens barrel has a second passage extending therethrough, wherein the plurality of lenses are received in the second passage, and wherein the lens barrel is configured to move within the lens holder to change a distance between: (a) a lens of the plurality of lenses that is closest to the image sensor, and (b) the image sensor (fig 13A, 13B; 12:44-13:5).
For claim 35, Tsuyuki discloses the “objective lens system of claim 31, further comprising a protective cover, said protective cover comprising a pane of protective glass between the plurality of lenses and the image sensor, wherein the pane of protective glass is directly coupled to the lens holder (glass cover in fig 16)”.
For claim 42, Tsuyuki discloses the “objective lens system of claim 31, wherein the plurality of lenses is a first plurality of lenses, and further comprising a second plurality of lenses (fig 13A showing a proximal glass cover 62 and the proximal lens contained in the lens barrel 58), wherein at least two lenses of the second plurality of lenses are positioned within the lens holder (the proximal glass cover 62 and the proximal lens contained in the lens barrel 58 are within the distal arms of the camera head 87; fig 13A)”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which 

Claim 32, 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsuyuki as applied to claim 31 above, and further in view of Hasegawa US2004/0190159.
For claim 32, Tsuyuki discloses the objective lens system of claim 31, further comprising an adapter (lens barrel 58), wherein the adapter is positioned within the second passage, and wherein the adapter includes a third passage that receives more than one of the plurality of lenses (fig 13A).  
Tsuyuki does not disclose “wherein a distalmost lens of the plurality of lenses protrudes distally from the lens barrel”.  Hasegawa teaches providing a distal-most optical element protruding distally from the lens barrel (fig 7a).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate the modification of Hasegawa into the invention of Tsuyuki in order to configure wherein a distalmost lens of the plurality of lenses protrudes distally from the lens barrel because it provides a wider field of view as the optical element protrudes from the sidewalls of the barrel.
For claim 37, Tsuyuki discloses the objective lens system of claim 32, wherein the adapter is positioned distal to at least one lens of the plurality of lenses and proximal to at least one lens of the plurality of lenses (fig 13A shows the lens barrel 58 as the adapter between proximal and distal glass covers 62 as a part of the optical lens system).
Claim 33, 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsuyuki as applied to claim 31 above, and further in view of Tsuyuki US5,916,148, referred to herein as Tsuyuki B.
For claim 33, Tsuyuki does not disclose “the objective lens system of claim 31, wherein the plurality of lenses include: a negative lens, a positive lens positioned on an image side of the negative lens, and a front meniscus lens disposed between the negative lens and the positive lens”.  Tsuyuki B teaches a lens system (AD) with a negative lens, a 
For claim 34, modified Tsuyuki discloses the “objective lens system of claim 33, wherein the positive lens is a first positive lens (Tsuyuki B: L3), wherein the negative lens is a first negative lens (Tsuyuki B: L1), and wherein the plurality of lenses further includes: a sub-assembly (Tsuyuki: imaging optical system 6; fig 13A) comprising: a second positive lens (Tsuyuki: first or third lens of imaging optical system 6; fig 13A), and a second negative lens (Tsuyuki: second lens of imaging optical system 6; fig 13A), wherein the sub-assembly is positioned on an image side of the first positive lens (modification of Tsuyuki B configures the lens system AD on the object side of the sub-assembly, therefore the sub-assembly is positioned on an image side of the first positive lens)”.  
Tsuyuki does not explicitly disclose the sub-assembly as an “achromatic” sub-assembly.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to configure the sub-assembly as achromatic because it utilizes the same types of lenses in order to help reduce chromatic aberrations..
Claim 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsuyuki as applied to claim 31 above, and further in view of Bodor US2010/0245653.
For claim 40, Tsuyuki does not disclose the “objective lens system of claim 31, wherein the objective lens system has a length of 5 mm or less”.  Bodor teaches in a similar device with an adjustable lens barrel, a total imaging system length of 3.36 mm [0039], with the intent to minimize the overall length of the lenses [0021].  It would have been objective lens system of claim 31, wherein the objective lens system has a length of 5 mm or less” because it minimizes the length and diameter, i.e. the size of the objective lens system.
Response to Arguments
Applicant’s arguments with respect to the claim shave been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE K WOO whose telephone number is (571)272-0837. The examiner can normally be reached M-F 2p-10p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571) 272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 





/Jae Woo/Examiner, Art Unit 3795                                                                                                                                                                                                        
/ALEXANDRA L NEWTON/Primary Examiner, Art Unit 3795